™ : tN
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page | of | \ ( :

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Committed On or After November 1, 1987)
Moises Patricio-Guzman Case Number: 3:20-mj-20281

Thomas §$. Sims
Defendant's Attorney

REGISTRATION NO, 45681298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

CL] was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

Title & Section Nature of Offense _ Count Number(s)
8:1325 0 ILLEGAL ENTRY (Misdemeanor) |
L] The defendant has been found not guilty on count(s)
[ Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

5 f
" : pane oy
bs tf }

Ci. TIME SERVED ay a _ days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, {CE or DHS or other arresting agency return all property and all documents in

the defendant’s possession at the time of arrest upon their deportation or removal.
[J Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment.are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Thursday, February 6, 2020
Date of Imposition of Sentence

Received” J EZ

DUSM HONORABLE BARRY M. KURREN |
UNITED STATES MAGISTRATE JUDGE

 

  

(

Clerk’s Office Copy -  3:20-mj-20281

 
